342 S.E.2d 579 (1986)
BERTIE-HERTFORD CHILD SUPPORT ENFORCEMENT AGENCY, ex rel., Barbara Scott SOUZA
v.
Irvin Ray BARNES.
No. 856DC1214.
Court of Appeals of North Carolina.
May 6, 1986.
*580 Smith and Daly, P.A. by Lloyd C. Smith, Jr. and Roswald B. Daly, Jr., Windsor, for plaintiff-appellee.
Perry W. Martin, and Taylor & McLean by Donnie R. Taylor, Ahoskie, for defendant-appellant.
WELLS, Judge.
In his first assignment of error, defendant contends that the trial court erred in admitting evidence of the blood-grouping tests carried out to determine the paternity of the children named in plaintiff's complaint. This evidence was presented through the testimony of G.L. Ryals, Director of Paternity Testing at Roche Biomedical Laboratories and an expert in Human Leucocyte Antigen (HLA) Tissue Testing, a test to determine the probability of paternity. Dr. Ryals testified that his test results showed the probability of defendant's paternity of Irvin Ray Scott to be 98.98 percent and Evelyn Nicole Scott to be 95.10 percent. Defendant now contends that a proper foundation was not laid for Dr. Ryals' testimony because there was no showing of the chain of custody of the test procedures. The record shows that prior to trial, plaintiff and defendant, through counsel, stipulated that the blood-grouping tests would be conducted and that the results would be admissible in evidence. In addition, the parties stipulated that "the chain of evidence and possession of said blood samples shall be deemed proper and secure." Courts in this State look with favor upon stipulations designed to simplify and shorten litigation. Thomas v. Poole, 54 N.C.App. 239, 282 S.E.2d 515 (1981), disc. rev. denied, 304 N.C. 733, 287 S.E.2d 902 (1982). Where stipulations have been entered of record and there is no contention that the attorney for either party was not authorized to enter into such stipulations, the parties are bound and cannot take a position inconsistent with their stipulations. Id. We deem defendant's argument on this issue to be wholly without merit and overrule it.
In his second assignment of error, defendant contends that plaintiff's action should be barred by the doctrine of laches and by operation of the statute of limitations. Laches is an affirmative defense which must be specifically pleaded by answer. N.C.Gen.Stat. § 1A-1, Rule 8(c) of the Rules of Civil Procedure. Defendant failed to plead this defense and has therefore waived it. Even if there had been no waiver, defendant, having offered no evidence, has obviously failed to meet his burden at trial of establishing this defense. See Young v. Young, 43 N.C.App. 419, 259 S.E.2d 348 (1979). There is no statute of limitations as such affecting a father's duty to support his illegitimate children. Cogdell v. Johnson, 46 N.C.App. 182, 264 S.E.2d 816 (1980). That duty continues throughout the child's minority. Id. This assignment is overruled.
For the reasons stated, we find no error in defendant's trial.
No error.
HEDRICK, C.J., and MARTIN, J., concur.